United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-2315
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas.
Frank Terrasas,                           *     [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                            Submitted: December 30, 1998

                                Filed: January 6, 1999
                                    ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Frank Terrasas was charged with conspiring to distribute marijuana in violation
of 21 U.S.C. § 846. Terrasas appeals the judgment of the district court,1 entered upon
the jury&s verdict finding him guilty of the charge. After a careful review of the record,
we conclude that the evidence, viewed in the light most favorable to the government,
was sufficient to support Terrasas&s conviction. See United States v. McCracken, 110
F.3d 535, 540 (8th Cir. 1997); United States v. Cunningham, 83 F.3d 218, 222 (8th Cir.


      1
       The Honorable James Maxwell Moody, United States District Judge for the
Eastern District of Arkansas.
1996) (standard of review); United States v. Johnson, 12 F.3d 827, 831-32 (8th Cir.
1994), cert. denied, 511 U.S. 1095 (1994).

      The judgment is affirmed.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-